


EXHIBIT 10.36

 

EXECUTIVE EMPLOYMENT AGREEMENT — AMENDMENT NO. 1

 

JAMES G. GILBERTSON

 

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT is made and entered into
effective December 30, 2008, by and between Granite City Food & Brewery Ltd., a
corporation duly organized and existing under the laws of the State of
Minnesota, with a place of business at 5402 Parkdale Drive, Suite 101, St. Louis
Park, Minnesota 55416 (hereinafter referred to as the “Company”), and James G.
Gilbertson, a resident of the State of Minnesota (hereinafter referred to as
“Executive”).

 

RECITAL

 

WHEREAS, the parties desire to amend certain portions of the Executive
Employment Agreement dated November 29, 2007 (“Agreement”) between the Company
and Executive to comply with the requirements of Code Section 409A and other
desired changes.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter contained, the Agreement is hereby amended as follows:

 

1.             The second paragraph of Section 4.01 is hereby amended and
restated to read as follows:

 

During the term of employment, in addition to payments of Base Salary set forth
above, Executive shall be eligible to participate in any performance-based cash
bonus or equity award plan for senior executives of the Company based upon
achievement of individual and/or Company goals established with respect to each
fiscal year by the Board or Committee after reasonable consultation with
Executive.  Executive’s participation in bonus plans shall be within the
discretion of the Company’s Board or Compensation Committee.  Subject to the
terms of any such plan, Executive may be eligible to receive a bonus of up to
fifty percent of his Base Salary.  Cash bonuses may be based upon performance of
CFO duties under this Agreement and Company performance targets that are
established by the Company’s Compensation Committee for the Company’s chief
executive officer and chief operating officer.  Annual performance metrics that
may be used by the Compensation Committee may include, but not be limited to,
objective performance criteria such as revenue, IROP, G&A, opening expenses,
operating weeks and EBITDA, as well as achievement of individual performance
goals.  Any cash bonus will be pro-rated for any partial fiscal year in which
Executive’s employment may terminate.  Cash bonuses will be paid within thirty
(30) days of the Company’s receipt of its audited financial statements, but no
later than the December 31st following the year in which the bonus is earned.

 

2.             Section 6.04 is hereby amended and restated to read as follows:

 

--------------------------------------------------------------------------------


 

6.04  Executive may terminate his employment upon sixty (60) days prior written
notice to the Company for “Good Reason.”  For purposes of this Agreement, “Good
Reason” means any of the following actions taken by the Company without Cause:

 

(a)                                  the Company or any of its subsidiaries
materially reduces Executive’s Base Salary or base rate of annual Compensation
as in effect immediately prior to the Change of Control, or otherwise fails to
provide Executive compensation and benefit plans, arrangements, policies and
procedures which, taken as a whole, are materially less favorable to Executive
than those, taken as a whole, provided by the Company or any of its subsidiaries
to Executive immediately prior to the Change of Control;

 

(b)                                 without Executive’s express written consent,
the Company or any of its subsidiaries significantly reduces Executive’s job
authority and responsibility as the Company’s Chief Financial Officer, as
conducted on the date preceding a Change of Control;

 

(c)                                  without Executive’s express written
consent, the Company or any of its subsidiaries requires Executive to change the
location of Executive’s job or office, so that Executive will be based at a
location more than fifty (50) miles from the location of Executive’s job or
office immediately prior to the Change of Control;

 

(d)                                 a successor company fails or refuses to
assume the Company’s obligations under this Agreement; or

 

(e)                                  the Company or any successor company
breaches any of the material provisions of this Agreement.

 

If Executive intends to terminate this Agreement for Good Reason: (i) he must
give the Company written notice of the facts or events giving rise to Good
Reason at least sixty (60) days prior to such termination, and such notice must
be given within ninety (90) days following the facts or event alleged to give
rise to Good Reason; and (ii) such grounds for Good Reason must continue and not
be remedied for a period of thirty (30) days or more following the Company’s
receipt of such notice.  The failure to give such notice shall be deemed a
waiver of the right to terminate this Agreement for Good Reason based on such
fact or event.

 

3.             Section 7.01 is hereby amended and restated to read as follows:

 

7.01  The Company, its successors or assigns, will pay Executive as severance
pay a lump sum (the “Severance Payment”) amount equal to twelve (12) months of
the Executive’s monthly Base Salary for full-time

 

--------------------------------------------------------------------------------


 

employment at the time of Executive’s termination:

 

(a)                                  if (i) there has been a Change of Control
of the Company (as defined in Section 7.02), and (ii) Executive is an active and
full-time employee at the time of the Change of Control, and (iii) within twelve
(12) months following the date of the Change of Control, Executive’s employment
is involuntarily terminated for any reason (including Good Reason (as definition
Section 6.04)), other than for Cause or death or disability.  If prior to a
Change of Control (a) Executive’s employment is involuntarily terminated by the
Company without cause or (b) Executive terminates his employment for Good
Reason, and such termination for Good Reason (x) occurred at the request of a
person who indicated an intention, or taken steps reasonably calculated, to
effect a Change of Control or (y) otherwise occurred in connection with, or in
anticipation of, a Change of Control which actually occurs, then the termination
of Executive’s employment shall be deemed to have occurred immediately following
a Change of Control; or

 

(b)                                 the employment of Executive is terminated by
the Company without Cause, or by the Executive for Good Reason; or

 

(c)                                  if (i) a Change in Control (as defined in
Section 7.02) occurred prior to Executive commencing his employment with the
Company, and (ii) at the time of the Change in Control Executive had accepted
employment with the Company as indicated by his execution of this Agreement and
as a result he was no longer employed by his previous employer, and (iii) the
Company decided to not commence Executive’s employment as a result of the Change
in Control.

 

Nothing in this Subsection 7.01 shall limit the authority of the Committee or
Board to terminate Executive’s employment in accordance with Section 6.03. 
Payment of the Severance Payment pursuant to Section 7.01, less customary
withholdings, shall be made in one lump sum within thirty (30) days of the
Executive’s termination or resignation; however, such payments will be delayed
for six (6) months if the Executive terminates employment due to
Section 6.04(d).  In addition, the Severance Payment shall be reduced by the
amount of cash severance-type benefits to which Executive may be entitled
pursuant to any other cash severance plan, agreement, policy or program of the
Company or any of its subsidiaries; including any payment for post-employment
restrictions, provided, however, that if the amount of cash severance benefits
payable under such other severance plan, agreement, policy or program is greater
than the

 

--------------------------------------------------------------------------------


 

Severance Payment payable pursuant to this Agreement, Executive will be entitled
to receive the amounts payable under such other plan, agreement, policy or
program which exceeds the Severance Payment.  Without limiting other payments
which would not constitute “cash severance-type benefits” hereunder, any cash
settlement of stock options, accelerated vesting of stock options and
retirement, pension and other similar benefits shall not constitute “cash
severance-type benefits” for purposes of this Section 7.01.

 

4.             Section 7.02(b) is hereby amended and restated as follows:

 

(b)                                 individuals who, during any twelve (12)
month period, who constitute the Board (the “Incumbent Board”), cease to
constitute a majority of the Board.  Individuals nominated or whose nominations
are approved by the Incumbent Board and subsequently elected shall be deemed for
this purpose to be members of the Incumbent Board.

 

5.             All the rest and remainder of the Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF the following parties hereto have executed this Agreement
effective the date and year first above written.

 

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

 

 

 

By

/s/ Steve J. Wagenheim

 

 

 

 Steven J. Wagenheim, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

By

/s/ James G. Gilbertson

 

 

 

 James G. Gilbertson

 

--------------------------------------------------------------------------------
